Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1 - 7, 9 - 18, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 7, 9 - 18, 20 respectively of U.S. Patent No. 11080956.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 - 7, 9 - 18, 20 of the instant application are wholly contained in the corresponding claims of US 11080956. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 8, 11 - 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huber et al.  (US 20140375422).

Regarding claim 1, Huber discloses a method comprising:
authenticating a user as an authorized person with permission to enter a property (Abstract; Fig. 14; [0100]);
in response to authenticating the user, causing a compartment of a lockbox to open ([0009]; [0050] discloses use of lockboxes that are used to store a key; Fig. 14, step 4 discloses unlocking; [0027]);
and providing a notification to a surveillance system indicating the user has been authenticated and accessed the compartment of the lockbox ([0132]; Fig. 18; [0096] discloses property has been accessed, wherein “accessed the compartment of the lockbox” in inherent since the lockbox is unlocked and a notification is sent stating that the property has been accessed; Fig. 7 shows surveillance system).

Regarding claim 2, Huber discloses authenticating the user comprises authenticating by scanning a scannable code, and wherein the compartment of the lockbox is configured to hold a key to the property (Figs. 1- 7 shows QR code; Fig. 10; [0023]; [0005]; [0050]).

Regarding claim 3, Huber discloses authenticating the user comprises determining that the user is a licensed real estate professional with authority to access the property when the property is for sale ([0005], especially 2nd sentence; wherein “property for sale” is the listed property).

Regarding claim 4, Huber discloses authenticating the user further comprises determining the licensed real estate professional has authority to access the property at the time when the authenticating the user occurred ([0100]; Fig. 14 shows authenticating steps; [0039], [0040], [0051], 1st sentence, [0094] discloses time periods for access).

Regarding claim 5, Huber discloses providing the notification to the surveillance system comprises providing the notification to a server in communication with the surveillance system over a network ([0132] discloses providing notification; Fig. 7 shows surveillance system over a network).

Regarding claim 6, Huber discloses providing the notification to the surveillance system comprises providing an indication that the compartment of the lockbox has been opened, and the user is likely to enter the property ([0061] discloses storing log information like “lock box open”; [0133] discloses displaying “its lock has been accessed by the user” or ““its lock has been accessed by another agent”; wherein likely to enter the property is inherent since the lockbox is now opened).

Regarding claim 7, Huber discloses providing a notification to an owner of the property and/or a manager of the property ([0065], last sentence; wherein tracking locks would imply getting information from the locks or user device i.e. some form of notification) indicating that the user has been authenticated as an authorized user, and that the user has caused the compartment of the lockbox to open ([0132], discloses providing notifications when property has been accessed; [0061] discloses storing log information like “lock box open”; [0133] discloses displaying “its lock has been accessed by the user” or ““its lock has been accessed by another agent”). 

Regarding claim 8, Huber discloses storing a log entry comprising an identity of the user and a timestamp when the user was authenticated ([0061]; [0100] discloses log information such as “user identification information” and “mobile device timestamp” and “lock time stamp”).

Claim 11 is similarly analyzed as claim 1	. Huber discloses use of processors and computer readable media ([0048]).

Claim 12 is similarly analyzed as claim 2.

Claim 13 is similarly analyzed as claim 3.

Claim 14 is similarly analyzed as claim 4.

Claim 15 is similarly analyzed as claim 5.

Claim 16 is similarly analyzed as claim 1	.

Claim 17 is similarly analyzed as claim 6.

Claim 18 is similarly analyzed as claim 7.

Claim 19 is similarly analyzed as claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al.  (US 20140375422) in view of Larson (US 20090153291) and further in view of Hirou (US 8125329).

Regarding claim 9, Huber discloses causing the compartment of the lockbox to open (Fig. 14, step 4 discloses unlocking; [0027]).
Huber does not disclose deactivating one or more component of a surveillance system installed at the property, wherein the one or more components comprises:
a noise alarm;
a notification to a law enforcement official and/or a fire department official;
a notification to a surveillance monitoring service;
a notification to an owner of the property and/or a manager of the property;
a motion sensor installed at the property;
or a camera installed at the property.
In the same field of endeavor, however, Larson discloses:
deactivating one or more component of a surveillance system installed at the property  ([0024], last 6 lines; [0044], 1st 5 lines; claim 7).
Hirou discloses the one or more components comprises:
a noise alarm;
a notification to a law enforcement official and/or a fire department official;
a notification to a surveillance monitoring service;
a notification to an owner of the property and/or a manager of the property;
a motion sensor installed at the property (column 4, lines 6 – 36; wherein a motion detector is disclosed);
or a camera installed at the property (column 4, lines 6 – 36; wherein a camera is disclosed).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Larson and Hirou in the system of Huber because once the user/realtor enters the property, there is no need to set off an alarm, so it is obvious that the alarm should be disabled.

Claim 20 is similarly analyzed as claim 9.

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al.  (US 20140375422) in view of Hirou (US 8125329).

Regarding claim 10, Huber discloses in response to causing the compartment of the lockbox to open (Fig. 14, steps 3 & 4):
determining whether the user has entered the property ([0132] last sentence discloses property accessed);
in response to determining the user has entered the property, providing a notification to an owner of the property and/or a manager of the property with an indication that the user has entered the property ([0132], last sentence).
Huber does disclose:
activating a camera installed as part of the surveillance system installed at the property to capture a video stream of the property;
storing the video stream of the property such that the owner of the property and/or the manager of the property can view the video stream.
In the same field of endeavor, however, Hirou discloses:
activating a camera installed as part of the surveillance system installed at the property to capture a video stream of the property (column 4, lines 1 – 5);
storing the video stream of the property such that the owner of the property and/or the manager of the property can view the video stream (column 4, lines 17 - 29).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Hirou in the system of Huber because activating a video camera, recording video would enable anyone to view the video later for purposes like security etc.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to securely entering properties:

vans et al. (US 20170228954) discloses system and method for secure entry.
Fisher et al.  (US 20210027559) discloses electronic lockbox with schedule controlled access credentials.
Fisher et al. (US 20200312067) discloses an electronic lockbox.
Schmidt-Lackner et al. (US 20200273273) discloses automated entry.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADOLF DSOUZA/Primary Examiner, Art Unit 2632